DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-23 are pending.  Claims 1 and 13-14 have been amended and claim 23 has been newly added.
Response to Arguments
Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive.  The Applicant’s representative presents arguments addressing the rejection of Claims 1-4, 11-14, and 21-22 under 35 USC §102(a)(1) and the rejection of Claim 5 and 15 under 35 USC §103(a) which are addressed in the sections below.
Response to arguments under 35 USC §102(a)(1)
With respect to the Applicant’s argument that Glenn is silent as to teaching the amended limitation of independent Claims 1 and 13 a first replaceable topper as “a first mechanical device” and a second replaceable topper as “a second mechanical device” is persuasive.  Therefore, the rejection has been withdrawn.  However, the Examiner notes that the prior art of Glenn teaches a replaceable modules to form different gaming machine configurations which provide two or more game machine configurations and to enable various types of bonus games, community games, and progressive games based upon the replaceable topper (see Glenn, 0060, 0063, 0071).  
Specifically, Glenn teaches a first and second replaceable topper as electronic display devices including different configurations of outer fascia elements that each provide a second distinct gaming machine configuration each with a distinct footprint (see Glenn, 0090).  Stated differently, Glenn discloses at least a first and second topper devices for presenting random results for various see Glenn, 0080).  Furthermore, Glenn discloses a replaceable topper which allows for presenting a first type of random result (e.g., a bonus game) and a second topper for presenting a second type of random result (e.g., a community game) (see Glenn, 0080, 0090).  For at least these reasons the prior art of Glenn has been maintained in the new grounds of rejection below which teach the various mechanical display elements of a topper device.  Therefore, upon further consideration, a new grounds of rejection is made in view of Glenn in view of Nordman et al (US 2005/0054428 A1) and Chun (US 2016/0310831 A1) and Glenn in view of Lin and Pockaj (US 2014/0357338 A1).
Response to arguments under 35 USC §103(a)
 With respect to claims 5-10 and 15-20 which are dependent upon independent claim 1 and 13 are found persuasive and are addressed in a new grounds of rejection asserted below for substantially the same reasons as discussed above with respect to independent Claims 1 and 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the limitation in line 2 of claims 4 and 14 recite “wherein the first replaceable topper includes a mechanical device” renders the claim indefinite 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 11-14, 16-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn II et al (US 2015/0087401 A1), hereinafter ‘Glenn’, in view of Nordman et al. (US 2005/0054428 A1) and Chun (US 2016/0310831 A1).
Regarding claims 1-4, 6-8, 11-14, 16-18, and 21-22, Glenn discloses a modular gaming system, comprising a controller module and a computer module (see Glenn, 0044, wherein the gaming terminal includes a CPU which is a computer module and one or more controllers to present wagering games), the controller module including a plurality of connectors (see Glenn, 0044), the base section being surrounded by a base cabinet and including an interactive display and one or more buttons configured to enable a player to interact with two or more games at least partially displayed on the display (see Glenn, Fig. 5-6, 0040, 0044, 0054, 0057, 0063, wherein the gaming terminal includes a base section (e.g., core module and first display device) with an interactive touchscreen display to provide one or more buttons configured to enable the player to interact with two or more games displayed (e.g, a base game and a secondary game).  Moreover, Glenn teaches a modular gaming system which discloses a replaceable topper including a see Glenn, 0060, 0063, 0071).  Although, Glenn teaches a first topper to be replace with a second topper to form a second distinct gaming machine configuration (see Glenn, 0089-0090, wherein the second distinct gaming machine enables a second game among the two or more games to be played with the base game machine) it is silent as to a topper including i) a first mechanical device for generating and presenting a random result associated with an aspect of the first game and to communicate the random result to the base section and ii) ii a second mechanical device for presenting a second type of random result with a second game.
Nordman teaches a gaming machine with a secondary display which is a mechanical display or mechanical topper unit (see Nordman, 0064).  Specifically, Nordman teach a mechanical topper which generates and presents a random result associated with the secondary game and to communicate that result to the base section. (see Nordman, 0052, wherein the controller receives the game outcome request and randomly generates of a game outcome for the secondary game, 0061, wherein the gaming device provides an outcome associated with at least one of the symbols displays displayed on the symbol displays to the player; 0073, wherein the position sensors communicate the position of each of the symbol panels to the processor).  One would have been motivated to incorporate the teachings of the mechanical topper to yield the predictable result of enhancing the attraction of machines to players, to see physical movements of a game to increase player enjoyment and experience in playing the game (see Nordman, 0003).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the topper of Glenn to incorporate a mechanical device for generating and presenting a randomly result associated with an aspect of the game and to communicate the random result to the base section.  
Chun teaches a game system of a second mechanical topper including two or more card flippers configured to mechanical flip a plurality of cards (see Chun, Fig. 3A-3B, 0047, 0049-0051, wherein the card topper is a robotic dealer and the two or more card flippers include a plurality of robotic arms).  Specifically, Chun teach the use of the card topper to implement card games such as a game of baccarat and blackjack (see Chun, 0053).  One would have been motivated to incorporate the teaching of Chun’s card topper to yield the predictable result to user known techniques with similar devices to improve efficiency and make fewer mistakes to administer card games (see Chun, 0051).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Chun to provide a second mechanical device for presenting a second type of random result with a second game.
Regarding claim 1, the combination of Glenn, Nordman, and Chun teach a gaming system (see Glenn, gaming terminal 110 of Fig. 4, 0054-0055), comprising: a base section including a controller module and a computer module (see Glenn, 0065-0066, 0069), the controller module including a plurality of connectors (see Glenn, 0069), the base section being surrounded by a base cabinet and including an interactive display and one or more buttons configured to enable a player to interact with two or more games at least partially displayed on the display (see Glenn, 0040, 0044 0068-0070, wherein the base section comprises a universal core module and a primary display module and player input module); and
a first replaceable topper surrounded by a topper cabinet and configured to be physically connected to the base section (see Glenn, 0057, 0060, 0071, 0080, wherein secondary display module is a top-box (e.g., topper) for a gaming system) and removably attached to base section), the first replaceable topper including a first mechanical device for generating and presenting a first type of random result associated with an aspect of the first game among the two more games (see Glenn, 0040, 0060, 0071; Nordman, 0052, 0061, 0064, 0073, wherein the mechanical display device communicate the symbol displays which is an aspect of the first game), including electronics configured to enable the base section to control the first mechanical device and to communicate the first type of random result to the base section (see Glenn, 0053, 0073-0076, wherein the display modules display aspects of a game (e.g., slot reel game) among two or more games to be played such as bonus games, community games, progressive games; 0057, 0069-0071, wherein the modules are configured to mate with the plurality of connectors of the core module; Nordman, 0052, 0061, 0064, 0073, wherein the random result of the mechanical topper communicates the symbols displayed to the processor), wherein the base cabinet is separate from the topper cabinet (see Glenn, 0060, 0071, wherein the secondary display module is a separate module from the core module), and including a plurality of connectors configured to mate with the plurality of connectors of the base section (see Glenn, 0057, 0069-0071, wherein the secondary female interface is configured to mate with the plurality of connectors of the base section), wherein replacement of the first replaceable topper with a second replaceable topper enables a second game among the two or more games to be played (see Glenn, 0053, 0057, 0060, 0064, 0080, 0090, wherein each module includes functional components are physically electronically connectable and disconnect able to form a fully functional wagering game machine; and each secondary display module is operable to display a second game among the two or more games to be played wherein the games include bonus games, community games, progressive games; Chun, Fig. 3A-3B, 0047, 0049-0051, wherein the card topper is a robotic dealer and the two or more card flippers include a plurality of robotic arms to enable a second game such as a card game).
Regarding claim 2, the combination of Glenn, Nordman, and Chun teach the gaming system as recited in claim 1, wherein the base section further includes one or more lights and one or more speakers (see Glenn, 0041, “one or more audio speakers 16”, 0068, “emotive lighting assembly 210”).
Regarding claim 3, the combination of Glenn, Nordman, and Chun teach the gaming system as recited in claim 1, wherein the base section further includes a money/credit/card receiving/payout mechanism (see Glenn, bill validator 120, information reader/writer device 122, ticket reader/printer 126 of 0067).
Regarding claim 4, the combination of Glenn, Nordman, and Chun teach wherein the gaming system as recited in claim 1, wherein the first replaceable topper includes a mechanical see Glenn, 0041, 0080, wherein the secondary display module is a secondary game-related accessory to present a secondary wagering game which may be a mechanical-reel display device; Nordman, 0052, 0061, 0064, 0073, wherein the mechanical display device communicate the symbol displays which is a feature of the first game).
Regarding claim 6, the combination of Glenn, Nordman, and Chun teach the gaming system as recited in claim 4, wherein the first replaceable topper is a card topper including two or more card flippers configured to mechanical flip a plurality of cards (see Chun, Fig. 3A-3B, 0047, 0049-0051, wherein the card topper is a robotic dealer and the two or more card flippers include a plurality of robotic arms)
Regarding claim 7, the combination of Glenn, Nordman, and Chun teach the gaming system as recited in claim 6, wherein the card topper is configured to play baccarat (see Chun, 0053).
Regarding claim 8, the combination of Glenn, Nordman, and Chun teach the gaming system as recited in claim 6, wherein the card topper is configured to play blackjack (see Chun, 0053).
Regarding claim 11, the combination of Glenn, Nordman, and Chun teach the gaming system as recited in claim 1, wherein the first replaceable topper includes a display for displaying one or more aspects of the first game (see Glenn, 0080; Nordman, 0052, 0061, 0064, 0073)).
Regarding claim 12, the combination of Glenn, Nordman, and Chun the gaming system as recited in claim 1, wherein the second replaceable topper is surrounded by a second topper cabinet and configured to be connected to the base section (see Glenn, 0064, 0071, 0080-0081), the second replaceable topper including second electronics configured to enable an aspect of the second game among the two or more games to be played and including a second plurality of connectors configured to mate with the plurality of connectors of the base section (see Glenn, 0064, 0071, 0080-0081, Chun, Fig. 3A-3B, 0047, 0049-0051), wherein the base cabinet is separate from the second topper cabinet (see Glenn, 0064, 0071, 0080-0081
Regarding claim 13, the combination of Glenn, Nordman, and Chun teach a topper for a gaming system (see Glenn, gaming terminal 110 of Fig. 4, 0054-0055, wherein the secondary display module is a topper), comprising: a first replaceable topper surrounded by a first topper cabinet and configured to be physically connected to a base section including a plurality of connectors to electronic components in the base section (see Glenn, 0057, 0060, 0071, 0080, wherein secondary display module is a top-box (e.g., topper) for a gaming system surrounded by a housing (e.g., cabinet) including male and female connectors to removably attached to the secondary display module to the base section), the first replaceable topper including a first mechanical device for generating and presenting a first random result associated with an aspect of the first game among the two or more games (see Glenn, 0040, 0060, 0071, wherein the top-box is a replaceable topper; Nordman, 0052, 0061, 0064, 0073, wherein the mechanical display device communicate the symbol displays which is an aspect of the first game), including separate electronics configured to enable the base section to control the first mechanical device and to communicate the first random result to the base section (see Glenn, 0053, 0071, 0080, wherein the secondary display module display aspects of a first game (e.g., slot reel game) among two or more games to be played such as bonus games, community games, progressive games; 0057, 0069-0071, wherein the secondary female interface is configured to mate with the plurality of connectors of the core module); Nordman, 0052, 0061, 0064, 0073, wherein the mechanical display device communicate the symbol displays which is a feature of the first game machine configuration), and including a plurality of connectors configured to mate with the plurality of connectors of the base section (see Glenn, 0057, 0069-0071, wherein the secondary female interface is configured to mate with the plurality of connectors of the core module); Nordman, 0052, 0061, 0064, 0073, wherein the mechanical display device communicate the symbol displays to the controller of the base section), wherein the first topper cabinet is separate from the base section (see Glenn, 0060, 0071, wherein the secondary display module is a separate module from the base section), and wherein replacement of the first replaceable topper with a second replaceable topper enables a second game among the two or more games to be played (see Glenn, 0053, 0057, 0060, 0063, 0080, 0090, wherein each module includes functional components are physically electronically connectable and replaceable to form a fully functional wagering game machine configuration; and each secondary display module is operable to display a second game among the two or more games to be played wherein the games such as bonus games, community games, progressive games, and game-related information; Chun, Fig. 3A-3B, 0047, 0049-0051, wherein the card topper is a robotic dealer and the two or more card flippers include a plurality of robotic arms to enable a second game such as a card game).
Regarding claim 14, the combination of Glenn, Nordman, and Chun teach the topper as recited in claim 13, wherein the first replaceable topper includes a mechanical device configured to enable the aspect of the first game (see Glenn, 0041, 0080, wherein the secondary display module is a secondary game-related accessory to present a secondary wagering game; Nordman, 0052, 0061, 0064, 0073, wherein the mechanical display device communicate the symbol displays which is a feature of the first game machine configuration).
Regarding claim 16, the combination of Glenn, Nordman, and Chun teach the topper as recited in claim 14, wherein the first replaceable topper is a card topper including two or more card flippers configured to mechanical flip a plurality of cards (see Chun, Fig. 3A-3B, 0047, 0049-0051, wherein the card topper is a robotic dealer and the two or more card flippers include a plurality of robotic arms)
Regarding claim 17, the combination of Glenn, Nordman, and Chun teach the topper as recited in claim 16, wherein the card topper is configured to play baccarat (see Chun, 0053).
Regarding claim 18, the combination of Glenn, Nordman, and Chun teach the topper as recited in claim 16, wherein the card topper is configured to play blackjack (see Chun, 0053).
Regarding claim 20, the combination of Glenn, Nordman, and Chun teach the topper as recited in claim 13, wherein the first replaceable topper includes a display for displaying one or more aspects of the first game (see Glenn, 0080; Nordman, 0052, 0061, 0064, 0073
Regarding claim 21, the combination of Glenn, Nordman, and Chun the topper as recited in claim 13, wherein the second replaceable topper is surrounded by a second topper cabinet and configured to be connected to the base section (see Glenn, 0064, 0071, 0080-0081), the second replaceable topper including second electronics configured to enable an aspect of the second game among the two or more games to be played and including a second plurality of connectors configured to mate with the plurality of connectors of the base section (see Glenn, 0064, 0071, 0080-0081; Chun, Fig. 3A-3B, 0047, 0049-0051), wherein the base cabinet is separate from the second topper cabinet (see Glenn, 0064, 0071, 0080-0081).
Claims 1-5, 9-10, 13-15, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, II et al. (US 2015/0087401 A1), hereinafter ‘Glenn’, in view of Lin and Pockaj (US 2014/0357338 A1).
Regarding claims 1-4, 11-14, and 21-22, Glenn discloses a modular gaming system, comprising a controller module and a computer module (see Glenn, 0044, wherein the gaming terminal includes a CPU which is a computer module and one or more controllers to present wagering games), the controller module including a plurality of connectors (see Glenn, 0044), the base section being surrounded by a base cabinet and including an interactive display and one or more buttons configured to enable a player to interact with two or more games at least partially displayed on the display (see Glenn, Fig. 5-6, 0040, 0044, 0054, 0057, 0063, wherein the gaming terminal includes a base section (e.g., core module and first display device) with an interactive touchscreen display to provide one or more buttons configured to enable the player to interact with two or more games displayed such as a game information of the plurality of base games, bonus games, community game, and progressive game).  Moreover, Glenn teaches a modular gaming system which discloses a replaceable topper including a plurality of connectors configured to mate with the plurality of connectors of the base section to control the device to present different gaming machine configurations (see Glenn, 0060, 0063, 0071).  Although, Glenn teaches a first topper to be replace see Glenn, 0089-0090, wherein the second distinct gaming machine enables a second game among the two or more games to be played with the base game machine) it is silent as to a replaceable topper including i) a first mechanical device for generating and presenting a random result associated with an aspect of the first game and to communicate the random result to the base section, wherein the first replaceable topper is a dice topper and ii) ii a second mechanical device for presenting a second type of random result with a second game, wherein the second replaceable topper is a roulette topper.
Lin teaches a gaming system including a dice shaking device mounted on top of a base gaming system (see Lin, Fig. 2, 4, 0035).  Specifically, Lin teach the dice shaking topper device including a mechanical mechanism configured to roll two or more dice in a see through cylinder to provide a first type of random result via a dice roll (see Lin, Fig. 2, 4, 0026, 0032-0035, wherein the shaker 21 is a mechanical mechanism to roll two or more dice in a see through cylindrical dome).   One would have been motivated to incorporate the dice shaking topper of Lin to use a dice topper device to yield the predictable result to use known techniques with similar devices to avoid cheating in a wagering game (see Line, 0006).  Therefore it would have been obvious to one of ordinary skill at the time the invention was filed to modify the secondary game-related module of Glenn as a first replaceable topper is a dice topper, including a mechanical mechanism including two or more physical dice, and the first type of random result is a dice roll determined by a roll of the two or more physical dice.
Pockaj teaches a roulette topper including a roulette ball and a mechanical wheel (see Pockaj, Figs. 15-17, 0043-0045, wherein the roulette topper display of the gaming system includes a ball and a mechanical wheel).  Moreover, Pockaj teaches wherein the roulette ball further including stationary lighting positioned under the wheel and configured to illuminate the number of the wheel (see Pockaj, 0045, wherein the wheel may include lights in each pocket which illuminate to indicate a winning outcome).  One would have been motivated to incorporate the teachings of Pockaj’s roulette topper to yield the predictable see Pockaj, 0007-0008).  Therefore it would have been obvious to one of ordinary skill at the time of filing to incorporate a roulette topper including a roulette ball and a mechanical wheel.
Regarding claim 1, the combination of Glenn, Lin, and Pockaj teach a gaming system (see Glenn, gaming terminal 110 of Fig. 4, 0054-0055), comprising: a base section including a controller module and a computer module (see Glenn, 0065-0066, 0069), the controller module including a plurality of connectors (see Glenn, 0069), the base section being surrounded by a base cabinet and including an interactive display and one or more buttons configured to enable a player to interact with two or more games at least partially displayed on the display (see Glenn, 0040, 0044 0068-0070, wherein the base section comprises a universal core module and a primary display module and player input module); and
a first replaceable topper surrounded by a topper cabinet and configured to be physically connected to the base section (see Glenn, 0057, 0060, 0071, 0080, wherein secondary display module is a top-box (e.g., topper) for a gaming system) and removably attached to the base section)), the first replaceable topper including a first mechanical device for generating and presenting a first type of random result associated with an aspect of the first game among the two more games (see Glenn, 0040, 0060, 0071; Lin, Fig. 2, 4, 0026, 0032-0035, wherein the dice roll is a first type of random result for a first game), including electronics configured to enable the base section to control the first mechanical device and to communicate the first type of random result to the base section (see Glenn, 0049, wherein the modules are in communication with the CPU to operate the wagering game, 0080, 0090, wherein the secondary-related module displays a randomly selected outcome of the wagering game; Lin, Fig. 2, 4, 0026, 0032-0035), and including a plurality of connectors configured to mate with the plurality of connectors of the base section (see Glenn, 0053, 0071, 0080, wherein the secondary display module display aspects of a first game (e.g., slot reel game) among two or more games to be played such as bonus games, community games, progressive games; 0057, 0069-0071, wherein the secondary female interface is configured to mate with the plurality of connectors of the core module); Lin, Fig. 2, 4, 0004, 0026, 0032-0035, wherein the first game is a dice game such as Sic-Bo), wherein the base cabinet is separate from the topper cabinet (see Glenn, 0060, 0071, wherein the secondary display module is a separate module from the core module), and wherein replacement of the first replaceable topper with a second replaceable topper including a second mechanical device for presenting a second type of random result associated with a second game enables the second game among the two or more games to be played on the base (see Glenn, 0053, 0057, 0060, 0063, 0080, 0090, wherein each module includes functional components are physically electronically connectable and replaceable to form a fully functional wagering game machine configuration; and each secondary display module is operable to display a second game among the two or more games to be played wherein the games such as bonus games, community games, progressive games, and game-related information; Pockaj, Fig. 2, 4, 0026, 0032-0035, wherein the second replaceable topper is a mechanical roulette wheel which enables a random result of the roulette game which is a second game).
Regarding claim 2, the combination of Glenn, Lin, and Pockaj teach the gaming system as recited in claim 1, wherein the base section further includes one or more lights and one or more speakers (see Glenn, 0041, “one or more audio speakers 16”, 0068, “emotive lighting assembly 210”).
Regarding claim 3, the combination of Glenn, Lin, and Pockaj teach the gaming system as recited in claim 1, wherein the base section further includes a money/credit/card receiving/payout mechanism (see Glenn, bill validator 120, information reader/writer device 122, ticket reader/printer 126 of 0067).
Regarding claim 4, the combination of Glenn, Lin, and Pockaj teach wherein the gaming system as recited in claim 1, wherein the first replaceable topper includes a mechanical device configured to enable the aspect of the first game (see Glenn, 0041, 0080, wherein the secondary display module is a secondary game-related accessory to present a secondary wagering game which may be a mechanical-reel display device; Lin, Fig. 2, 4, 0026, 0032-0035, wherein the dice topper enables a dice roll which is an aspect of the first game).
Regarding claim 5, the combination of Glenn, Lin, and Pockaj teach the gaming system as recited in claim 4, wherein the first replaceable topper is a dice topper including a mechanical mechanism configured to roll two or more dice in a see through cylinder (see Pockaj, Fig. 2, 4, 0026, 0032-0035).
Regarding claim 9, the combination of Glenn, Lin, and Pockaj teach the gaming system as recited in claim 4, wherein the first replaceable topper is a roulette topper including a roulette ball and a mechanical wheel (see Pockaj, 0043-0045)
Regarding claim 10, the combination of Glenn, Lin, and Pockaj teach the gaming system as recited in claim 9, wherein the roulette ball is stationary and the wheel spins numbers corresponding to numbers on a roulette wheel (see Pockaj, 0043-0045, wherein the roulette ball is stationary and attached to an arm and does not obstruct or interfere with the rotational motion of the wheel and the wheel spins to randomize the outcome), the roulette topper further including stationary lighting positioned under the wheel and configured to illuminate the number of the wheel (see Pockaj, 0045).
Regarding claim 13, the combination of Glenn, Lin, and Pockaj teach a topper for a gaming system (see Glenn, gaming terminal 110 of Fig. 4, 0054-0055, wherein the secondary display module is a topper), comprising: a first replaceable topper surrounded by a first topper cabinet and configured to be physically connected to a base section including a plurality of connectors to electronic components in the base section (see Glenn, 0057, 0060, 0071, 0080, wherein secondary display module is a top-box (e.g., topper) for a gaming system surrounded by a housing (e.g., cabinet) including male and female connectors to removably attached to the secondary display module to the base section), the first replaceable topper including a first mechanical device for generating and presenting a first random result associated with an aspect of the first game among the two or more games (see Glenn, 0040, 0060, 0071, wherein the top-box is a replaceable topper; Lin, Fig. 2, 4, 0026, 0032-0035, wherein the dice roll is a first type of random result for a first game among two or more games), including separate electronics configured to enable the base section to control the first mechanical device and to communicate the first random result to the base section (see Glenn, 0053, 0071, 0080, wherein the secondary display module display aspects of a first game (e.g., slot reel game) among two or more games to be played such as bonus games, community games, progressive games; 0057, 0069-0071, wherein the secondary female interface is configured to mate with the plurality of connectors of the core module); Lin, Fig. 2, 4, 0004, 0026, 0032-0035, wherein the first game is a dice game such as Sic-Bo), and including a plurality of connectors configured to mate with the plurality of connectors of the base section (see Glenn, 0057, 0069-0071, wherein the secondary female interface is configured to mate with the plurality of connectors of the core module); Lin, Fig. 2, 4, 0004, 0026, 0032-0035, wherein the first game is a dice game such as Sic-Bo), wherein the first topper cabinet is separate from the base section (see Glenn, 0060, 0071, wherein the secondary display module is a separate module from the core module), and wherein replacement of the first replaceable topper with a second replaceable topper enables a second game among the two or more games to be played (see Glenn, 0053, 0057, 0060, 0063, 0080, 0090, wherein each module includes functional components are physically electronically connectable and replaceable to form a fully functional wagering game machine configuration; and each secondary display module is operable to display a second game among the two or more games to be played wherein the games such as bonus games, community games, progressive games, and game-related information; Pockaj, Fig. 2, 4, 0026, 0032-0035, wherein the second replaceable topper is a mechanical roulette wheel which enables a random result of the roulette game which is a second game).
Regarding claim 14, the combination of Glenn, Lin, and Pockaj, wherein the topper as recited in claim 13, wherein the first replaceable topper includes a mechanical device configured to enable the aspect of the first game (see Glenn, 0041, 0080, wherein the secondary display module is a secondary game-related accessory to present a secondary wagering game which may be a mechanical-reel display device; Lin, Fig. 2, 4, 0026, 0032-0035, wherein the dice topper enables a dice roll which is an aspect of the first game
Regarding claim 19, the combination of Glenn, Lin, and Pockaj teach the topper as recited in claim 14, wherein the first replaceable topper is a roulette topper including a roulette ball and a mechanical wheel (see Pockaj, 0043-0045).
Regarding claim 20, the combination of Glenn, Lin, and Pockaj teach the topper as recited in claim 19, wherein the roulette ball is stationary and the wheel spins numbers corresponding to numbers on a roulette wheel (see Pockaj, 0043-0045, wherein the roulette ball is stationary when a game outcome has been indicated and the wheel spins to randomize the outcome), the roulette topper further including stationary lighting positioned under the wheel and configured to illuminate the number of the wheel (see Pockaj, 0045).
Regarding claim 23, the combination of Glenn, Lin, and Pockaj teach the gaming system of claim 1, wherein: the first replaceable topper is a dice topper (see Lin, Fig. 2, 4, 0026, 0032-0035), the first mechanical device includes two or more physical dice, and the first type of random result is a dice roll determined by a roll of the two or more physical dice (see Lin, Fig. 2, 4, 0026, 0032-0035), and
the second replaceable topper is a roulette topper (see Pockaj, Figs. 15-17, 0043-0045), the second mechanical device includes a physical roulette wheel for presenting a second type of random result (see Pockaj, Figs. 15-17, 0043-0045), the second type of random result is a roulette wheel spin generated by the base section (see Pockaj, Figs. 15-17, 0043-0045), and the second replaceable topper includes electronics to control the physical roulette wheel to present the second type of random result generated by the base section (see Glenn, 0044, wherein the CPU of game controller executes all game methods and processes; Pockaj, Figs. 15-17, 0040-0041, wherein the controller and game module control the random results in the base section; 0043-0045, wherein the roulette wheel presents the second type of random result).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715